Citation Nr: 0413824	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, classified as schizoaffective disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Navy active service from September 1969 to 
April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which 
denied service connection for an acquired psychiatric 
disability, classified as schizoaffective disorder.  

The appellate issue is being REMANDED to the RO, via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


REMAND

In a February 2003 VA Form 9, appellant requested a "BVA 
hearing at a local VA office before a member, or members, of 
the Board" (i.e., a Travel Board hearing).  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2003)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel 
Board hearing, and provide appellant 
and his representative notice 
thereof in accordance with 
appropriate provisions.  If he 
desires to withdraw the request for 
such hearing prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



